Citation Nr: 0218522	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim for service connection for essential 
tremors for accrued purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
March 1946.  The veteran died in March 2000.  The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 1999 the Board reopened the veteran's claim 
for service connection for tremors and denied this claim 
as not well grounded.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court in a March 2000 Order granted a joint 
motion for remand and vacated the Board's December 1999 
decision.  Subsequently in March 2000 the veteran passed 
away.  In August 2000 the Board dismissed the veteran's 
claim due to his death.  The appellant has filed a claim 
for accrued benefits. 

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for essential 
tremors for accrued purposes.  Further development will be 
conducted on the issue of service connection for tremors 
on a de novo basis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In an August 1996 decision, the Board denied 
entitlement to service connection for a tremor.  

2.  Evidence received subsequent to the August 1996 
decision of the Board is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The August 1996 Board decision, which denied the 
veteran's claim of entitlement to service connection for a 
tremor, is final.  38 U.S.C.A. §§ 5121, 7104 (West 1991).

2.  The additional evidence received since the August 1996 
Board decision is new and material and the requirements to 
reopen the claim of entitlement to service connection for 
tremors have been met.  38 U.S.C.A. §§  5108, 5121 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case.  Also, for the purpose of reopening 
the claim the Board is satisfied that all necessary 
evidence has been obtained.  The Board finds that the VA 
has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002). 

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period of 
not more than one year prior to death, may be paid to the 
living person first listed as follows: (1) His/Her spouse, 
(2) His/Her children (in equal shares), (3) His/Her 
dependent parents (in equal shares).  38 U.S.C.A. § 5121.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131. When the 
fact of chronicity in service is not adequately displayed, 
then a showing of continuity after discharge is required 
to support the claim. 38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury of disease may be 
rebutted by clear and convincing evidence to the contrary. 
38 U.S.C.A. § 1154 (West 1991).

Evidence of record at the time of the Board's August 1996 
decision is briefly summarized.  The veteran's service 
medical records that showed that he sustained a shell 
fragment wound to the upper left arm while engaging the 
enemy in 1944.  These records contain no complaint or 
finding relative to a concussion or tremors. The first 
evidence regarding a tremor that is found in the record is 
a statement of the veteran's private physician dated in 
1993.  Also of record were 1948 and 1982 VA compensation 
examinations and a report of a 1986 private examination 
that showed no evidence of a tremor disorder.  A May 1994 
statement from a private physician is to the effect that 
the tremors were post-concussive.  In a June 1994 
substantive appeal the veteran indicated that he sustained 
a head injury when he was struck by the shell fragment and 
this injury caused his tremors. 

In August 1996 the Board denied service connection for 
tremors.  At that time the Board found that there was no 
nexus between the tremor and a service connected 
disability.  The Board decision is final. 38 U.S.C.A. 
§ 7104.  However, a claimant may reopen the claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  

Evidence received subsequent to the August 1996 Board 
decision includes private medical statements confirming 
the diagnosis of tremors and the veteran's January 1998 
hearing testimony and the appellant's October 2001 hearing 
testimony.  These documents also include December 1997 and 
May 1998 medical statements from two private physicians, 
which relate the tremors to service connected injuries.  
The Board finds that the December 1997 and May 1998 
medical statements are new and material in that they 
provide additional medical evidence that the tremors are 
related to service.  As such the claim is reopened.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
tremors is reopened and to this extent only the claim is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

